DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US 2001/0025645).
Regarding Claim 1:  Shin teaches a method of cleaning a deposition chamber, comprising:
flowing a nitrogen containing gas into a processing region within the deposition chamber [0023, 0025];
striking a plasma in the processing region utilizing a radio frequency power [0023];

generating reactive species of the cleaning gas in the remote plasma source [0024];
introducing the cleaning gas into the deposition chamber [0024]; and
removing deposits on interior surfaces of the deposition chamber at different etch rates ([0060] discusses different etch rates resulting from different positions of the susceptor during cleaning).
Regarding Claim 6:  Shin teaches the elements of Claim 1, and further teaches that the cleaning gas is flowed into the deposition chamber simultaneously with the nitrogen containing gas [0056].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2001/0025645).
Regarding Claim 8:  Shin teaches a method of cleaning a deposition chamber, comprising:
flowing a nitrogen containing gas into a processing region within the deposition chamber [0023, 0025];
striking a plasma in the processing region utilizing a radio frequency power [0023];

generating reactive species of the cleaning gas in the remote plasma source [0024];
introducing the cleaning gas into the deposition chamber [0024]; and
removing deposits on interior surfaces of the deposition chamber.
Shin does not expressly disclose removing said deposits at different temperatures.  However, Shin discloses that the cleaning degree of the contaminant film of the inner wall face of the reactive chamber is affected by temperature [0067].  Therefore, in view of Shin’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shin by removing the deposits at different temperatures is order to enhance the cleaning efficiency.
Regarding Claim 9:  Shin teaches the elements of Claim 8 as discussed above, and further teaches that an upper portion of the deposition chamber is cleaned using the nitrogen containing gas [0047].
Regarding Claim 10:  Shin teaches the elements of Claim 9 as discussed above, and further teaches that a lower portion of the deposition chamber is cleaned using the cleaning gas [0056, 0071].
Regarding Claim 14:  Shin teaches the elements of Claim 8, and further teaches that the cleaning gas is flowed into the deposition chamber simultaneously with the nitrogen containing gas [0056].

Regarding Claim 16:  Shin teaches a method of cleaning a deposition chamber, comprising:
flowing a first gas into a processing region within the deposition chamber [0023, 0025];
striking a plasma in the processing region utilizing a radio frequency power [0023];
introducing a second gas into a remote plasma source that is fluidly connected to the deposition chamber [0024];
generating reactive species of the second gas in the remote plasma source [0024];
introducing the second gas into the deposition chamber [0024]; and
removing deposits on interior surfaces of the deposition chamber at different etch rates ([0060] discusses different etch rates resulting from different positions of the susceptor during cleaning).
Shin does not expressly disclose removing said deposits at different temperatures.  However, Shin discloses that the cleaning degree of the contaminant film of the inner wall face of the reactive chamber is affected by temperature [0067].  Therefore, in view of Shin’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shin by removing the deposits at different temperatures is order to enhance the cleaning efficiency.

Claims 2-5, 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2001/0025645) as applied above, and further in view of Lo et al. (US 6,003,526).
Regarding Claims 2-5, 11-13, and 17-19:  Shin teaches the elements of Claim 1, Claim 8, or Claim 16 as discussed above.  Shin teaches that the gas may be NF3 or other gas suitable for cleaning the chamber [0058] but does not expressly disclose that the nitrogen containing gas (first gas) nor the cleaning gas (second gas) comprises nitrogen and oxygen.  However, Lo teaches the cleaning of a deposition chamber with a plasma of a cleaning gas comprising nitrogen trifluoride and oxygen [0079].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shin by employing NF3/O2 as the nitrogen containing gas or the cleaning gas as it is known as a cleaning gas for deposition chambers, as taught by Lo.  One of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of efficiently cleaning the chamber given the teaching of Lo.

Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2001/0025645) as applied above, and further in view of Hua et al. (US 2003/0029475).
Regarding Claims 7, 15, and 20:  Shin teaches the elements of Claim 1, Claim 8, or Claim 16, as discussed above but does not expressly disclose that the cleaning gas (second gas) is flowed into the deposition chamber after the nitrogen containing gas (first gas) is flowed into the deposition chamber.  However, Hua teaches that it is known to provide both an in situ plasma and a remote plasma to a deposition chamber in a chamber cleaning process, wherein the in situ plasma is provided before the remote plasma in order to heat the chamber more efficiently (see abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shin by flowing the cleaning gas into the deposition chamber after the nitrogen containing gas is flowed into the deposition chamber in order to provide a more efficient heating to the chamber, as suggested by Hua.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zheng et al. (US 2003/0192568) teaches a method of cleaning a deposition chamber using both remote and in situ plasma processes (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714